Citation Nr: 1408988	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-32 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a claimed bilateral hearing loss.

2.  Entitlement to service connection for a claimed heart disorder.

3.  Entitlement to service connection for the claimed residuals of heat stroke.

4.  Entitlement to service connection for claimed restless leg syndrome. 

5.  Entitlement to nonservice-connected pension benefits 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1991.  The Veteran had additional service in the Army National Guard.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by the RO.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is associated with the claims folder.

A review of the Veterans Benefits management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to nonservice-connected pension benefits is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran is shown to have a bilateral hearing loss disability as defined by 38 C.F.R § 3.385.

2.  The currently demonstrated bilateral hearing loss disability is shown as likely as not to be due to the Veteran's exposure to excessive noise levels in connection with his duties during active service. 

3.  The Veteran is not shown to have current heart disease due to an event or incident of his active service or any period of active duty for training; nor is he shown to have suffered an acute myocardial infarction, a cardiac arrest or a cerebrovascular accident during a period of inactive duty for training.

4.  The Veteran is not shown to have any residuals of a heat stroke due to an event or incident of his active service or any period of active duty for training.

5.  The Veteran is not shown to have manifested complaints or findings of restless leg syndrome during active service or any subsequent period of active duty for training or for several years thereafter

6.  The currently demonstrated restless leg syndrome is not shown to be due to an event of incident of his active service or any period of active duty for training.   


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral sensorineural hearing loss is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The Veteran does not have a heart disability due to disease or injury that was incurred in or aggravated by active service or any period of active duty for training; nor is any due to an acute myocardial infarction, cardiac arrest or cerebrovascular accident incurred in or aggravated by a period of inactive duty for training.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).  

3.  The Veteran does not have a disability manifested by the residuals of heat stroke due to disease or injury that was incurred in or aggravated by active service or any period of active duty for training.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).

4.  The Veteran's disability manifested by restless leg syndrome is not due to disease or injury that was incurred in or aggravated by active service or any period of active duty for training; nor is it due to an injury that was incurred in or aggravated by any period of inactive duty for training.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

The July 2009 VCAA letter explained what evidence was necessary to substantiate the Veteran's claims of service connection.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the July 2009 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified VA treatment records and identified private treatment records.  

In addition, the Veteran underwent VA examination in November 2009 to obtain medical evidence as to the nature and likely etiology of the claimed bilateral hearing loss disability.

While VA did not provide the Veteran with examinations in connection with his claim for service connection for restless leg syndrome, heart disability, or residuals of heat stroke, the Board finds that examinations are not necessary, as the evidence is sufficient to decide the claims.  See 38 U.S.C.A. § 5103A(d) (2013).

The Veteran was also afforded an opportunity to present testimony at an August 2012 hearing before the Board.  

During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing. 38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements.  


Service connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).


Bilateral Hearing Loss Disability

The Veteran reports having hearing problems following his exposure to acoustic trauma in service.  Specifically, he reports being exposed to machine gun fire during active duty.  Noise exposure is acknowledged based on the Veteran's various duty assignments during service.

A review of the claims folder demonstrates that the Veteran has current hearing loss disability as defined by 38 C.F.R. § 3.385 in both ears.  See November 2009 VA examination report.

While the Veteran's August 1986 enlistment examination revealed pure tone thresholds of 20 decibels at 4000 hertz, a hearing disability was not diagnosed.  The right ear was normal. 

Furthermore, the Court has indicated that the threshold for normal hearing was from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board notes that the Veteran's service treatment records show significant threshold changes in the Veteran's right ear at 400 hertz.  See October 1988 record; August 1989 record.  

An audiometric evaluation was not performed in connection with the Veteran's separation examination .  

The remaining question on appeal is whether the evidence of record is at least in equipoise that the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure.

There are conflicting opinions on whether the Veteran suffers from a bilateral hearing loss that is related to service.  

A November 2009 VA examiner indicated she was unable to offer an opinion regarding service connection for bilateral hearing loss because there were no audiometric scores reported at separation from service.  The audiometric findings recorded at that time showed that the Veteran had a bilateral sensorineural hearing loss  

A claimant is not prevented from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  As such, the November 2009 VA examiner's rationale is inadequate.

The Veteran's private physician, considering the Veteran's reports of exposure to large guns while serving on board a ship during service, opined that his current bilateral hearing loss disability ws directly related to service.

Here, given the current record, the Board finds that the evidence to be in relative equipoise in showing that the current bilateral sensorineural hearing loss disability as likely as not is due to his exposure to harmful noise levels during service.

In resolving reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Heart Disorder

The Veteran asserts that his heart disorder is due to his period of National Guard service.  See August 2012 Board hearing transcript.  He reports having his first diagnosis with an angina attack was after discharge from a period of summer drill.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA), or injury incurred while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101 (24) 106, 1110 (West 2002).

Additionally, 38 U.S.C.A. § 101(24) includes within the definition of "active duty" periods of inactive duty training during which individuals become disabled or die from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  See also 38 C.F.R. § 3.6(a).

The service treatment records referable to the Veteran's period of active service are negative for complaints or findings referable to a heart disorder. 

The National Guard medical records from July 2004 noted that the Veteran had a normal heart as shown by X-ray study.  An EKG showed no acute ischemic changes, and a myocardial infarction was ruled out by enzymes. 

Thus, there is no evidence showing that the Veteran suffered a myocardial infarction, cardiac arrest or cerebrovascular accident in connection with a period of active or inactive duty for training.   

There is no probative lay or medical evidence of record showing that the Veteran manifested findings of heart disease during active service or any period of active duty for training.

At his August 2012 hearing, the Veteran testified that his heart condition started following a period of summer drill in 2001.  By contrast, a June 2009 VA treatment record noted that the Veteran denied having heart trouble and that a physical examination revealed that he had a normal heart.

The Veteran has not presented any medical evidence to support his assertions that he suffers from current heart disease that had its clinical onset during active service or during a period of active duty for training.  

Given this evidence showing no current heart disability, the Board finds that the claim of service connection must be denied.

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The only evidence of record supporting the claim are his own lay assertions.  Although the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

For the foregoing reasons, the Board finds that the claim of service connection for a heart disorder must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Heat stroke and Restless Leg Syndrome

The Veteran reports that he suffered a heatstroke and restless leg syndrome due to events that happened during his service to include with the National Guard.  

During the August 2012 hearing, the Veteran testified that his restless leg symptoms began less than a year after his discharge from the National Guard in 2004.  He also suggested that his restless leg syndrome was due to pushing on a brake with his leg during service.  

During the August 2012 hearing, the Veteran reported having residual queasiness and numbness due to heat stroke that happened during a two week period of training in the summer of 1980.  He denied having any current treatment for heat stroke. 

The service treatment records referable to the Veteran's period of active service and his National Guard service are negative for complaints or findings referable to either restless leg syndrome or heatstroke.

Significantly, a VA treatment record first noted an assessment of restless leg syndrome in June 2009.  This was several years after the Veteran left the National Guard.       

The Veteran here does not assert, nor does the record show, that he experienced restless leg syndrome during his period of active duty from August 1986 to August 1991 or while he was in National Guard.    

In addition, on review, the National Guard medical records are found to be negative for any complaints or findings referable to restless leg syndrome or heat stroke in connection with a period of active or inactive duty for training.  

To the extent that the Veteran reports having suffered an episode of heat stroke during a period of summer training in 1980, there is not medical evidence showing current residual disability that can be linked to such a claimed event during service.     

Although the Veteran is competent to provide probative evidence of observable or visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

The Veteran is not competent to render an opinion as to the cause or etiology of any current medical condition because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

In this case, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to a link between his current restless leg syndrome and heatstroke residuals and his periods of National Guard service.  Thus, his contentions are of minimal probative value.

For the foregoing reasons, the Board finds that the claim of service connection for restless leg syndrome and residuals of heat stroke must be denied.

In reaching this conclusion, the Board has considered the applicability-of-the-benefit of the doubt doctrine.  

However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for the claimed residuals of heat exhaustion is denied.

Service connection for restless leg syndrome is denied.

Service connection for a claimed heart disorder is denied.


REMAND

The remaining issue before the Board is whether the Veteran is entitled to nonservice-connected pension benefits.  

The Board finds that a timely Notice of Disagreement was received from the Veteran with respect to the April 2010 decision that denied entitlement to nonservice-connected pension benefits.  

As a result, the proper course of action for the Board includes remanding the matter for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate steps to furnish the Veteran  and his representative a fully responsive Statement of the Case as to the issue of entitlement to nonservice-connected pension benefits and to afford them a reasonable opportunity for response.  This matter should only be returned to the Board for the purpose of appellate consideration if the Veteran perfects a timely appeal.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


